
	
		II
		111th CONGRESS
		1st Session
		S. 1104
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Inouye (for himself,
			 Mr. Alexander, Mr. Akaka, and Mr.
			 Kaufman) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to establish the
		  Nurse-Managed Health Clinic Investment program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nurse-Managed Health Clinic
			 Investment Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)Nurse-managed
			 health clinics (referred to in this section as NMHCs) offer
			 their patients primary care and wellness services based on the nursing model,
			 which emphasizes the protection, promotion, and optimization of health along
			 with the prevention of illness, and the alleviation of suffering in conjunction
			 with diagnosis and treatment. Nurses are advocates and educators providing care
			 for individuals, families, communities, and populations.
				(2)More than 200
			 NMHCs are currently in operation across the United States. Such clinics record
			 over 2,000,000 client encounters annually.
				(3)NMHCs offering
			 primary care services meet the Institute of Medicine’s definition of safety-net
			 provider by providing care regardless of their patients' ability to pay. A
			 substantial share of the patient mix is made up of uninsured individuals,
			 Medicaid recipients, State Children's Health Insurance Program recipients, and
			 other vulnerable populations. A recent study funded by the Centers for Medicare
			 & Medicaid Services reported that more than 45 percent of the payor mix for
			 NMHCs is uninsured, and 37 percent are Medicaid recipients.
				(4)NMHC patients are
			 very diverse. According to recent data, 46 percent of NMHC patients are
			 Caucasian, 29 percent are African-American, and another 20 percent are
			 Latino.
				(5)Approximately
			 133,000,000 people in the United States (45 percent of the population) have at
			 least 1 chronic disease. These diseases account for 81 percent of hospital
			 admissions, 91 percent of all prescriptions filled, and 76 percent of all
			 physician visits. About 75 percent of health care spending in the United States
			 is related to chronic care. Chronic disease management programs have the
			 potential to reduce costs and improve outcomes for chronically ill patients.
			 NMHCs providing wellness services strengthen the health care safety-net by
			 expanding access to chronic disease management services for geriatric and
			 medically underserved populations.
				(6)NMHCs offering
			 primary care provide a medical home for medically underserved individuals, and
			 are viable partners with the Federal Government to reduce health disparities.
			 They provide a full range of health care services, including primary care,
			 wellness services, and behavioral health care to the residents of rural and
			 urban underserved communities. Because NMHCs are often located in public
			 housing developments, senior living arrangements, schools, and community
			 centers, they help remove barriers preventing access to care and are
			 instrumental in addressing and eliminating the factors contributing to health
			 disparities.
				(7)NMHCs offering
			 wellness services reinforce the medical home concept by providing a critical
			 first level of care for populations living in rural areas with limited access
			 to physicians and other primary care providers. NMHC patients participating in
			 wellness services are connected to a medical home through established referral
			 networks.
				(8)As new strategies
			 for increasing health coverage are implemented, utilization of nurse-managed
			 health clinics offering both primary care and wellness services will help meet
			 the increased demand arising from newly covered individuals while alleviating
			 current primary care physician shortages.
				(9)In spite of their
			 numerous benefits, NMHCs of all types have limited access to both Federal and
			 State funding. Initially, many NMHCs were established through grants from the
			 Division of Nursing of the Health Resources and Services Administration
			 (referred to in this paragraph as the Division of Nursing). Soon
			 after their inception, NMHC directors recognized their patients had a desperate
			 need for primary care and wellness services, a need that continues. To meet
			 that need, NHMCs across the country have expanded their mission to focus on
			 increasing access to primary care and wellness services the medically
			 underserved populations, while still maintaining their role as clinical sites
			 for nursing education. Available sources of Division of Nursing grant funding
			 cannot accommodate the increased cost associated with caring for the uninsured
			 and medically underserved populations that has accompanied the expanding focus
			 of nurse-managed care. As a result, 50 percent of the NMHCs established between
			 1993 and 2007 have had to close. Such clinics frequently are the only source of
			 health care for their patients, and such closures have left thousands without
			 health care.
				(10)In recognition
			 of the growing needs of NMHCs, in Senate Report 109–103, Congress called on the
			 Bureau of Primary Health Care (BPHC) to “consider establishing a grant program
			 … that would support the establishment or expansion of nurse practice
			 arrangements commonly referred to as nurse-managed health centers …”. The goal
			 of this Act is to comply with the language of such Senate Report by
			 establishing a grant program within BPHC that is a better fit for the changing
			 role of NMHCs. The program will give NMHCs access to a stable source of
			 funding, further enabling them to expand primary care and wellness services in
			 underserved communities, while reducing the level of health disparities that
			 vulnerable populations throughout the Nation face.
				(b)PurposeIt
			 is the purpose of this Act to fund the development and operation of
			 nurse-managed health clinics to—
				(1)provide
			 comprehensive and accessible primary health care and wellness services to
			 vulnerable populations living in the Nation's medically underserved
			 communities; and
				(2)reduce the level
			 of health disparities experienced by vulnerable populations.
				3.Nurse-managed
			 health clinicsTitle III of
			 the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at
			 the end the following:
			
				SNurse-managed
				health clinic program
					399JJ.Grants to
				nurse–managed health clinics
						(a)Definition;
				establishment of criteriaIn this section:
							(1)Nurse-managed
				health clinic or NMHCThe term nurse-managed
				health clinic or NMHC means a nurse-practice arrangement,
				managed by advanced practice nurses, that provides primary care or wellness
				services to underserved or vulnerable populations and is associated with a
				school, college, university, or department of nursing, federally qualified
				health center, or an independent nonprofit health or social services
				agency.
							(2)Medically
				underserved populationsThe term medically underserved
				population has the meaning given such term in section 330(b)(3).
							(3)Vulnerable
				populationThe term vulnerable population means a
				population that lacks access to adequate primary care or suffers from increased
				health disparities due to factors such as health, age, race, ethnicity, sex,
				insurance status, income level, or ability to communicate effectively.
							(4)Behavioral
				health care servicesThe term behavioral health care
				services means health care related to adult, family, and pediatric
				emotional health and well-being and consists of identifying, assessing, and
				defining mental health problems and developing a plan of care, which may
				include psychopharmacological management, education about specific mental
				illnesses, or basic counseling services that are furnished by qualified health
				care professionals.
							(5)Comprehensive
				primary health care servicesThe term comprehensive primary
				health care services means health care related to adult, family, and
				pediatric health and consisting of adult health, pediatrics, obstetrics, or
				gynecology services that are furnished by nurse practitioners, physician
				assistants, physicians, nurse midwives, clinical nurse specialists, other
				advanced practice nurses, or other qualified health care professionals. In
				addition to primary care services, specific services may include—
								(A)preventive health
				services;
								(B)prenatal and
				perinatal services;
								(C)appropriate
				cancer screening;
								(D)well-child
				services;
								(E)immunizations
				against vaccine-preventable diseases;
								(F)screenings for
				elevated blood lead levels;
								(G)screening for
				communicable diseases;
								(H)cholesterol
				screenings;
								(I)pediatric eye and
				ear screenings to determine the need for vision and hearing correction;
								(J)emergency medical
				services;
								(K)diagnostic
				laboratory and radiologic services;
								(L)care navigation
				services;
								(M)pharmaceutical
				services, as may be appropriate for each clinic; and
								(N)voluntary family
				planning.
								(6)Wellness
				servicesThe term wellness services means any
				health-related service or intervention, not including primary care, which is
				designed to reduce identifiable health risks and increase healthy behaviors
				intended to prevent the onset of disease or lessen the impact of existing
				chronic conditions by teaching more effective management techniques that focus
				on individual self-care and patient-driven decisionmaking. Specific services
				may include—
								(A)chronic disease
				self-management training;
								(B)health screenings
				relating to hypertension, diabetes, cancer, HIV, lead exposure, and other
				chronic conditions;
								(C)health and
				patient education;
								(D)immunizations
				against vaccine-preventable diseases;
								(E)outreach and home
				visiting services;
								(F)environmental
				health risk reduction services;
								(G)case management
				services;
								(H)interpretation
				and translation services;
								(I)weight control
				programs;
								(J)smoking cessation
				programs;
								(K)physical activity
				and fitness programs involving geriatric, youth, and other vulnerable
				populations;
								(L)occupational
				safety and health; and
								(M)cognitive
				behavioral services.
								(b)Authority To
				award grantsThe Secretary shall award grants for the cost of the
				operation of NMHCs that meet the requirements of this section.
						(c)ApplicationsTo
				be eligible to receive a grant under this section, an entity shall—
							(1)be a NMHC;
				and
							(2)submit to the
				Secretary an application at such time, in such manner, and containing—
								(A)an assurance that
				the NMHC provides direct access to client-centered nursing services with access
				to other health care services and that nurses are the major service providers
				at the NMHC;
								(B)evidence that an
				advanced practice nurse (APN) holds an executive management
				position within the organizational structure of the NMHC and that an APN has
				direct responsibility for overseeing the daily operations of the NMHC;
								(C)an assurance that
				the NMHC will continue to provide comprehensive primary care services or
				wellness services for the duration of the grant period;
								(D)an assurance that
				the nurse-managed health clinic will establish, not later than 90 days after
				receiving a grant under this section, a community advisory committee composed
				of individuals, a majority of whom are being served by the clinic, the purpose
				of which is to provide input into the nurse-managed health clinic
				decisionmaking process;
								(E)an assurance that
				the NMHC will demonstrate the receipt of non-Federal matching funds equaling at
				least 20 percent of the Federal portion of any grant awarded under this
				section, and evidence that the necessary matching funds will be acquired not
				later than 180 days after receiving the grant; and
								(F)an assurance that
				the NMHC will provide care regardless of the insurance status or income of a
				patient.
								(d)Waiver of
				requirementsThe Secretary may, upon a showing of good cause,
				waive any aspect of the matching funds requirement described in subsection
				(c)(2)(E).
						(e)Use of
				funds
							(1)In
				generalFunds awarded under a grant under this section may be
				used for the provision of primary care services and wellness services, for the
				management of NMHC programs, for the payment of salaries for NMHC personnel,
				and for providing training for the provision of required health services. Funds
				may also be used for acquiring and leasing buildings and equipment (including
				the cost of amortizing the principle of, and paying interest on, loans for such
				buildings and equipment).
							(2)AmountThe
				amount of any grant made in any fiscal year to a NMHC shall be determined by
				the Secretary, taking into account—
								(A)the financial
				need of the NMHC;
								(B)State, local, and
				other operational funding provided to the NMHC; and
								(C)other factors as
				determined appropriate by the Secretary.
								(f)Technical
				assistance
							(1)In
				generalThe Secretary shall establish a program through which the
				Secretary shall provide (either through the Department of Health and Human
				Services or by grant or contract) technical and other assistance to NMHCs to
				assist such clinics in meeting the requirements of this section. In determining
				appropriate providers to assist in offering technical assistance, the Secretary
				shall consider whether the provider has demonstrated the capacity to
				effectively address the unique needs of NMHCs.
							(2)Technical
				servicesServices provided under this section may include
				necessary technical and nonfinancial assistance, including fiscal and program
				management assistance, training in fiscal and program management, operational
				and administrative support, and the provision of information to NMHC regarding
				the various resources available under this section and how those resources can
				best be used to meet the health needs of the communities served by
				NMHCs.
							(g)EvaluationThe
				Secretary shall develop and implement a plan for evaluating NMHCs funded under
				this section. Such evaluations shall monitor and track the performance of the
				grantee as well as the quality of the services that are provided under the
				grant.
						(h)Authorization
				of appropriationsFor the purposes of carrying out this section,
				there are authorized to be appropriated $50,000,000 for fiscal year 2010, and
				such sums as may be necessary for each of fiscal years 2011 through
				2014.
						.
		
